Title: To Thomas Jefferson from Joseph Hardy, 28 February 1801
From: Hardy, Joseph
To: Jefferson, Thomas



Sir,
New York 28h, February 1801

It is publickly asserted here, as an event highly probable, that the Office of Surveyor of this port will become vacant the 4h, next month—In which case, having been a Candidate for the same previous to the present nomination, I would take the liberty of renewing my application that may be found on the files of the President under date of the 7h, March last. This was accompanied with a number of Letters from respectable characters here to the President—Secretary of the Treasury, Senators, and Representatives—to all which I would humbly sollicit your reference. If these documents should authorize Your Excellency to give me a preference, I can only say my whole time and attention shall be devoted to the faithful execution of the duties of Office.
I will just add that I have the honor of being known to the Vice President—and that I am with the highest consideration and respect, Your Excellency’s most Obt. & Hble Servt.

J: Hardy

 